Exhibit 10.1 TWENTY-FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT This TWENTY-FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is entered into as of this 29th day of January, 2010 by and among BANK OF AMERICA, N.A., as successor by merger to LaSalle Business Credit, LLC, as administrative agent and collateral agent (in such agent capacities, “Agent”) for itself and all other lenders from time to time a party hereto (“Lenders”), located at 135South LaSalle Street, Chicago, Illinois 60603-4105, PROTECTIVE APPAREL CORPORATION OF AMERICA, a New York corporation (“PACA”), POINT BLANK BODY ARMOR INC., a Delaware corporation (“Point Blank”) (collectively, the “Borrowers” and each, individually, a “Borrower”) and POINT BLANK SOLUTIONS, INC., a Delaware corporation (the “Parent” and a “Guarantor”).Unless otherwise specified herein, capitalized terms used in this Amendment shall have the meanings ascribed to them by the Loan Agreement (as hereinafter defined). RECITALS WHEREAS, Borrowers, Parent, Agent and Lenders have entered into that certain Amended and Restated Loan and Security Agreement dated as of April 3, 2007 (as amended, supplemented, restated or otherwise modified from time to time, the “Loan Agreement”); WHEREAS, Borrowers, Parent, Agent and Lenders have agreed to the amendments set forth herein; NOW THEREFORE, in consideration of the foregoing recitals, mutual agreements contained herein and for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Borrowers, Parent, Agent and Lenders hereby agree as follows: SECTION 1.Amendments. (a)The definition of “Eligible Inventory” set forth in Section 1 of the Loan Agreement is hereby amended by replacing the period at the end of clause (ix) therein with “; and” andadding a new clause (x) at the end of such definition to read as follows: “(x)it is not subject to any prepayment or progress billing arrangement as determined by Agent. (b)The definition of “Sixteenth Amendment Reserve” set forth in Section 1 of the Loan Agreement is hereby amended and restated to read as follows: “Sixteenth Amendment Reserve” means, for the relevant period, the dollar amount of the “Availability Block” set forth below for such period: START DATE END DATE AVAILABILITY BLOCK Sixteenth Amendment Effective Date November6, 2009 $7,500,000 November 7, 2009 November 13, 2009 $9,000,000 November 14, 2009 November 20, 2009 $10,500,000 November 21, 2009 December 4, 2009 $11,500,000 December 5, 2009 December 29, 2009 $7,750,000 December 30, 2009 January 6, 2010 $5,750,000 plus 85% of the amount of sales assigned to Agent between December 30, 2009 and January 6, 2010 January 7, 2010 January 17, 2010 $4,630,000 plus (a) 85% of the amount of sales assigned to Agent between January 7, 2010 and January 17, 2010; plus (b) 100% of the amount of any tax refund received in this period January 18, 2010 January 28, 2010 $7,301,000 January 29, 2010 February 9, 2010 $2,000,000 February 10, 2010 April 4, 2010 $8,742,000 (c)Section 2(a)(i) of the Loan Agreement is hereby amended by reducing the advance rate against Borrowers’ Eligible Accounts set forth therein from “eighty-five percent (85%)” to “seventy-five percent (75%)”. (d)Section 2(a)(ii) of the Loan Agreement is hereby amended and restated to read as follows: “(ii)Up to the lesser of: (A) twenty percent (20%) of the Borrowers’ Eligible Inventory valued at cost (in accordance with the procedures described in Schedule 2(a)(ii)); or (B) $5,000,000 (such amount then applicable, the Inventory Advance Limit”); minus” (e)The definition of “Maximum Revolving Loan Limit” set forth in Section 2(a) of the Loan Agreement is hereby amended by deleting the language reading “(B) during the period from December 19, 2009 through January 6, 2010, Twenty Million and No/100 Dollars ($20,000,000), (C) during the period from January 7, 2010 through January 17, 2010, Fifteen Million and No/100 Dollars ($15,000,000), (D) during the period from January 18, 2010 through January 22, 2010, Twenty Million and
